


Exhibit 10.61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUST AGREEMENT, AS AMENDED

UNDER

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM

FOR OFFICERS OF AMERICAN AIRLINES, INC.

 

 

 

 

Adopted October 14, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS


 

 

ARTICLE I - DEFINITIONS

 

Section 1.1.

Account

 

Section 1.2.

Actuary

 

Section 1.3.

Beneficiary

 

Section 1.4.

Code

 

Section 1.5.

Committee

 

Section 1.6.

Corporation

 

Section 1.7.

Expense Account

 

Section 1.8.

Fund

 

Section 1.9.

Investment Manager

 

Section 1.10.

Participant

 

Section 1.11.

Plan

 

Section 1.12.

Trust

 

Section 1.13.

Trustee

 

Section 1.14.

Valuation Date

 

 

 

 

ARTICLE II - CREATION, PURPOSE AND ADMINISTRATION OF THE TRUST

 

Section 2.1.

Purpose of the Trust; Separate Trust

 

Section 2.2.

Administration of the Trust

 

Section 2.3.

Irrevocable; Not Subject to Creditor Claims

 

Section 2.4.

Secured Interest; Separate Account

 

 

 

 

ARTICLE III - ACCOUNTS

 

Section 3.1.

Fund and Accounts

 

Section 3.2.

Written Certifications Provided by Corporation to the Trustee

 

Section 3.3.

Benefits Payable

 

Section 3.4.

Account Adjustment

 

Section 3.5.

Maintenance of Accounts

 

Section 3.6.

Taxability of theTrust and the Participants

 

Section 3.7.

Accumulation/Distribution of Trust Income

 

Section 3.8.

Contributions by the Corporation for Income Taxes

 

 

 

 

ARTICLE IV - CONTRIBUTIONS, CERTIFICATIONS AND DISTRIBUTIONS

 

Section 4.1.

Contributions to the Trust

 

Section 4.2.

Provision of Benefits is Binding Obligation of Corporation

 

Section 4.3.

Provision of Reports and Written Certifications by the Corporation to the
Trustee

 

Section 4.4.

Distributions to Participants

 

 

 

 

ARTICLE V - ACTUARY

 

Section 5.1.

Determination of Corporation’s Fund Contributions by Actuary

 

Section 5.2.

Resignation/Removal of Actuary

 

 

 

 

ARTICLE VI - INVESTMENTS AND POWERS OF THE TRUSTEE

 

Section 6.1.

Fund Held in Trust

 

Section 6.2.

Types of Investments

 

Section 6.3.

Powers and Authority of Trustee

 

Section 6.4.

Investment of Fund by Investment Manager

 

Section 6.5.

Making Benefit Payments Upon Retirement or Employment Termination

 

Section 6.6.

Deposit of Contributions by Trustee

 

Section 6.7.

Dealings with the Trustee

 

Section 6.8.

Use of Fund Assets to Pay Trust Expenses

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ARTICLE VII - DUTIES OF THE TRUSTEE

 

Section 7.1.

General Duties of the Trustee

 

Section 7.2.

Valuation of Fund

 

Section 7.3.

Reports and Records

 

Section 7.4.

No Duty to Advance Funds or to Administer the Plan

 

Section 7.5.

Resignation/Removal of Trustee

 

 

 

 

ARTICLE VIII - COMPENSATION, IMMUNITIES AND INDEMNITY OF THE TRUSTEE

 

Section 8.1.

Trustee Compensation and Expenses

 

Section 8.2.

Expense Account

 

Section 8.3.

Immunities

 

Section 8.4.

Indemnity of the Trustee

 

Section 8.5.

Determination of Interests in the Fund, Enforcement of Trust and Legal
Proceedings

 

 

 

 

ARTICLE IX - AMENDMENT AND TERMINATION OF THE TRUST

 

Section 9.1.

Amendment of Agreement

 

Section 9.2.

Termination of Agreement

 

 

 

 

ARTICLE X - THE COMMITTEE

 

Section 10.1.

Membership and Actions of the Committee

 

Section 10.2.

Committee Compensation and Expenses

 

Section 10.3.

Indemnity of Committee

 

 

 

 

ARTICLE XI - MISCELLANEOUS

 

Section 11.1.

Governing Law

 

Section 11.2.

No Effect on Employment

 

Section 11.3.

Successors

 

Section 11.4.

Severability

 

Section 11.5.

Incorporation of Plan as Part of Agreement

 

Section 11.6.

Execution in Counterparts

 

Section 11.7.

Effect of Divisions and Captions

 

Section 11.8.

Gender and Number

 

 

 

--------------------------------------------------------------------------------

 



TRUST AGREEMENT

UNDER

SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM

FOR OFFICERS OF AMERICAN AIRLINES, INC.

 

 

THIS AGREEMENT (the “Agreement”) is made and entered into effective as of the
14th day of October, 2002 (the “Effective Date”), by and between AMERICAN
AIRLINES, INC. (the “Corporation”), a corporation organized and existing under
the laws of the State of Delaware, and WACHOVIA BANK, NATIONAL ASSOCIATION (the
“Trustee”), a national association organized and existing under the laws of the
United States, and the individuals constituting the Committee described in
Section 10.1 (the “Committee”).

 

 


RECITALS

 

WHEREAS, in January 1985, the Board of Directors of the Corporation established
the Supplemental Executive Retirement Program for Officers of American Airlines,
Inc., as subsequently amended (the “Plan”), a copy of which is attached hereto
as Exhibit A and made a part of this Agreement for all purposes, for the purpose
of paying retirement benefits to certain officers of American Airlines, Inc.
(the “Participants”) in excess of the amount payable under the Corporation’s
defined benefit plan; and

 

WHEREAS, the Plan has not been funded to date by the Corporation, because the
Plan is a nonqualified plan for Federal income tax purposes; and

 

WHEREAS, the Corporation seeks to establish an irrevocable trust to fund certain
retirement benefits of the Participants of the Plan; and

 

                WHEREAS, the Corporation desires the Trustee to be responsible
for the protection and conservation of the assets of the Trust, and the Trustee
is willing to undertake such responsibility under the terms of the Agreement;
thus, the Corporation will deliver assets to the Trustee to hold in trust for
the purpose of accumulating funds to pay benefits under the Plan as they become
due and payable; and

 

WHEREAS, the Corporation desires for the Committee to be responsible for the
administration of the Trust, and the individuals identified in Schedule B have
agreed to serve as the Committee responsible for the administration of the Trust
and are willing to undertake the responsibility and duties of the Committee
pursuant to the terms of the Agreement; and

 

WHEREAS, the Corporation intends the Trust to operate as a secular trust for
Federal income tax purposes, whereby the Participants will be subject to current
taxation on the funds held in the Trust; and

 

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the trust established by this Agreement is not intended to be a
“grantor trust” pursuant to Sections 671 through 679 of the Internal Revenue
Code of 1986, as amended (the “Code”), but is intended to be a taxable trust
pursuant to Sections 641 et seq. of the Code.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Corporation, the Trustee and the Committee hereby agree as follows.

 

 

ARTICLE I

DEFINITIONS

 

                Each word or phrase used herein which is in quotations shall
have the meaning set forth in this Article I, unless a different meaning is
clearly required by context.

 

Section 1.1.            Account.  “Account” means the separate account
established and maintained under the Fund with respect to each Participant to
provide a source of funds for the benefits payable by the Corporation to, or
with respect to, each such Participant under the Plan.

 

Section 1.2.            Actuary.  “Actuary” means the then acting actuary or
firm of actuaries employed by the Corporation to advise the Corporation with
respect to contributions to be made under the Plan.  The initial Actuary shall
be Towers, Perrin, Forster & Crosby, Inc. and Subsidiaries.

 

Section 1.3.            Beneficiary.  “Beneficiary” holds the identical
definition of the term as defined in Section 2.11 of the Plan.

 

Section 1.4.            Code.  “Code” means the Internal Revenue Code of 1986,
as amended.

 

Section 1.5.            Committee.            “Committee” means the committee of
persons to whom the Corporation has delegated the responsibility of the Trust’s
administration.

 

Section 1.6.            Corporation.  “Corporation” means AMR Corporation and
any successor thereto, or to the business thereof, by whatever form or manner
resulting.

 

Section 1.7.            Expense Account.  A separate account of the Fund whereby
the Corporation may make contributions to be utilized by the Trustee to pay the
compensation, fees and expenses of the Trustee and the Committee and other
expenses of the Trust.

 

Section 1.8.            Fund.  “Fund” means the money and property held by the
Trustee under this Agreement.

 

Section 1.9.            Investment Manager.  “Investment Manager” means the then
acting manager of all or any of the assets of the Fund that is appointed by the
Committee to exercise investment responsibility with respect to all or such
portion of the Fund as determined by the Committee.

 

 

 

2

--------------------------------------------------------------------------------


 

Section 1.10.          Participant.  “Participant” means an “Active Funding
Participant” in the Plan as defined at Section 2.3 of the Plan.  Attached hereto
as Schedule A is a list of the names of the Participants of the Plan as of the
Effective Date of this Agreement.  The Corporation will revise the list from
time to time to reflect changes in the identity of the Participants of the Plan.

 

Section 1.11.          Plan.  “Plan” means the Supplemental Executive Retirement
Program for Officers of American Airlines, Inc. originally effective January 1,
1985, and as amended from time to time, including certain retirement benefits
heretofore authorized and which may hereafter be authorized to be payable to
certain employees of the Corporation.

 

                          Section 1.12.          Trust.  “Trust” means the trust
provided for under this Agreement.

 

                Section 1.13.          Trustee.  “Trustee” means the then acting
trustee of the Trust.  The initial trustee of the Trust is Wachovia Bank,
National Association.

 

                Section 1.14.          Valuation Date.  “Valuation Date” means
(i) the last business day of each calendar quarter; (ii) in the case of a
Participant who retires or whose employment with the Corporation is terminated
for any reason, the last business day of the calendar month coincident with or
immediately preceding the date of such retirement or termination; and (iii) each
other date or dates specified by the Committee to the Trustee for the valuation
of the Fund and adjustment of Accounts.

 

 

ARTICLE II

CREATION, PURPOSE AND

ADMINISTRATION OF THE TRUST

 

Section 2.1.            Purpose of the Trust; Separate Trust.  This Trust is
established by the Corporation, the Trustee and the Committee for the purpose of
accumulating funds to pay benefits under the Plan.  Payments from the Fund to
Participants or their Beneficiaries shall be in discharge of the Corporation’s
liability under the terms of the Plan to such Participants to the extent such
benefits are paid from the Fund.  The Corporation intends that each Account
established pursuant to Article III be treated as a separate trust designed to
satisfy, in whole or in part, the Corporation’s liability under the Plan to the
Participant with respect to whose benefits such Account is maintained.

 

            Section 2.2.                Administration of the Trust.  The
Committee shall be solely responsible for the administration of the Trust.  The
Committee shall, upon request of the Trustee, furnish the Trustee with such
reasonable information as is necessary or appropriate for the Trustee to carry
out its responsibilities under this Agreement, and the Trustee shall be entitled
to rely conclusively on the information received from the Committee.  The
Corporation shall be responsible for the administration of the Plan.  The
Corporation shall, upon request of either the Committee or the Trustee, furnish
each of the Committee and the Trustee with such reasonable information as each
of the Committee or the Trustee shall deem necessary or appropriate to carry out
the intent and purposes of the Trust, and each of the Committee and the Trustee
shall be entitled to rely conclusively on the information received from the
Corporation, unless, in the case

 

 

3

--------------------------------------------------------------------------------


 

of the Trustee, the Committee has informed the Trustee in writing not to rely on
such information.

 

            Section 2.3.                Irrevocable; Not Subject to Creditor
Claims.  Subject to the provisions of Section 9.2 hereof, this Trust shall be
irrevocable.  In addition, the Fund shall not be subject to the claims of the
creditors of the Corporation in a bankruptcy or other insolvency proceeding
under Federal or state law, but shall be maintained for the exclusive purpose of
providing benefits to Participants under the Plan.

 

            Section 2.4.                Secured Interest; Separate Account. 
Each Participant shall have a secured interest in the Account maintained in the
Fund with respect to the benefits payable under the Plan.  Each Participant’s
Account will be maintained as a separate account within the meaning of Section
404(a)(5) of the Code.  The Corporation agrees that during the existence of the
Trust, the Corporation shall not permit or cause, or amend this Agreement to
permit or cause, the Fund, or any part hereof, to be used for or diverted to
purposes other than the payment of benefits under the Plan to Participants and
their Beneficiaries.


 

 


ARTICLE III


ACCOUNTS

 

Section 3.1.            Fund and Accounts.

 

(a)           The Fund under this Trust shall consist of such sums of money or
other property (and the earnings thereon) as shall from time to time be paid or
delivered to the Trustee and held by it pursuant to the terms of this
Agreement.  Additionally, the Corporation shall contribute the present value of
the accrued obligations under the SERP as of October 14, as may be determined by
the Committee and agreed to by the Trustee; and

 

(b)           At the time the Corporation makes an initial contribution to the
Trust with respect to the benefits of a Participant, it shall notify the Trustee
of such fact and an Account shall be established by the Trustee under the Fund
with respect to such Participant and the amount so contributed or directed to be
allocated shall be credited to such Account.  Any subsequent contributions to
the Trust with respect to the benefits of such Participant also shall be
credited to such Account.  The Corporation shall provide the Trustee with such
information or reports as are necessary to credit contributions to the Account
maintained with respect to each Participant in accordance with Section 4.3
hereof.

 

Section 3.2.            Written Certifications Provided by Corporation to the
Trustee.  Subject to this Section 3.2, the Trustee shall have responsibility for
the maintenance of Account records, including, without limitation, the
responsibility for making determinations regarding the adjustment of such
Accounts under Section 3.4.  The Corporation shall provide the Trustee from time
to time, but not less frequently than annually, with written certifications
pursuant to Section 4.3 hereof concerning the amount and form of benefits
payable to each Participant under the Plan and the time or times when such
benefits shall become payable.  Each such certification shall

 

 

4

--------------------------------------------------------------------------------


 

state that it is made in accordance with the terms of the Plan, is binding on
the Trustee, and may not be modified, amended or rescinded in any manner
whatsoever, except by a subsequent certification which complies with the
requirements of Section 4.3.  The Trustee shall not be bound by, and shall
ignore, any such certification which does not comply with the requirements of
Section 4.3.  The Trustee shall make payments to Participants and Beneficiaries
strictly in accordance with the terms of Section 4.4 hereof and shall have no
responsibility or duty to evaluate such certifications or other reports with
respect to their validity, accuracy or completeness or to make any inquiry
regarding the data or information contained therein.  If the Corporation does
not provide the Trustee with the information necessary to establish an Account
pursuant to this Section 3.2 and Section 4.3 herein, the Trustee shall deposit
any contributions for which it has not received information into the Trustee’s
Expense Account, and shall maintain the contributions in its Expense Account
until it has received such information.

 

Section 3.3.            Benefits Payable.  Any benefits becoming payable under
the Plan to a Participant or Beneficiary shall be paid from the Fund and charged
against the Account maintained with respect to the benefits of such
Participant.  No payment shall be made from the Fund to or with respect to a
Participant to the extent that such payment would exceed the balance then
remaining in the Account maintained with respect to such Participant.

 

Section 3.4.            Account Adjustment.  As of each Valuation Date, and
based upon the results of its valuation of the Fund as of such Valuation Date,
the Trustee shall adjust each Account to reflect the realized and unrealized
gains and losses and the income and expenses of the Fund on an accrual basis
since the preceding Valuation Date.  Such adjustments shall be made on the basis
of the relative balance in each Account immediately after the adjustment made as
of the preceding Valuation Date, reduced by any benefits charged thereto since
such preceding Valuation Date under Section 3.3 hereof, and increased by any
contribution made to the Fund since the preceding Valuation Date under Sections
3.8 and 4.1 of the Trust.  As of any date other than a Valuation Date, the
balance of any Account shall be the balance of such Account as of the preceding
Valuation Date, reduced by any benefit payments charged thereto since the
preceding Valuation Date and increased by any contributions credited thereto
since the preceding Valuation Date.

 

Section 3.5.            Maintenance of Accounts.  Once established, an Account
shall be maintained with respect to the benefits of each Participant until it
has been liquidated through distribution to the Participant, or a Beneficiary
thereof.

 

                Section 3.6.            Taxability of the Trust and the
Participants.

 

(a)           It is intended that the Trust not constitute a “grantor trust”
under Sections 671 through 679 of the Code, and, notwithstanding any provision
of this Agreement to the contrary, the Corporation, as the grantor of the Trust,
shall not possess any power under this Agreement that would cause the Trust to
constitute a “grantor trust.”  It is intended that the Trust constitute a
taxable entity under Sections 641 et. seq. of the Code.  Accordingly, the
Trustee acknowledges and agrees that the Corporation is not the owner of the
Trust for Federal income tax purposes.  Notwithstanding any provision of this
Agreement to the contrary, none of the powers granted to the Trustee shall be
construed

 

 

5

--------------------------------------------------------------------------------


 

to enable the Corporation, the Trustee or anyone else, to buy, exchange or
otherwise deal with the Fund for less than adequate and full consideration in
money or money’s worth, or to enable the Corporation, the Trustee or any entity
in which the Corporation, the Trustee, or both, have a substantial interest, to
borrow from the Fund, directly or indirectly, without adequate interest or
security; no one but the Trustee (or the Investment Manager) may vote or direct
the vote of any corporate shares or other securities of the Trust, or control
the Trust’s investments or reinvestments by substituting other property of equal
value; the Trustee is not required to surrender Trust assets upon being tendered
substitute assets, regardless of the relative values of the assets involved.

 

                                                        (b)           The Trust
is a funded trust and, as such, it is intended that each Participant in respect
of whom an Account is maintained be taxed in accordance with Section 402(b) of
the Code.  Consequently, contributions to the Trust by the Corporation shall be
taxable to the Participants in accordance with Section 402(b)(1) of the Code. 
(The Corporation shall take a deduction for the amount of such contributions,
for United States federal income tax purposes, in accordance with Section
404(a)(5) of the Code.)  Except as is necessary to satisfy the Trust’s
obligation upon a distribution to withhold taxes and to pay over such withheld
amounts to the appropriate taxing authorities, the Trust shall not have any
obligation or liability for the payment of any income, estate, gift or
employment taxes payable by a Participant or Beneficiary, or the estate of a
Participant or Beneficiary, with respect to benefits payable under the Plan. 
The Trustee shall have the sole responsibility to file any tax returns, reports
or other information as may be required by any Federal, state, local or other
taxing or governmental authority with respect to the Trust, its income and
distributions and withholding therefrom.  The Corporation shall be liable for
the payment of employment taxes due as a result of contributions made by the
Corporation on behalf of a Participant (and the filing of any tax returns,
reports or other information as required with respect to such payments).

 

Section 3.7.            Accumulation/Distribution of Trust Income.  All of the
income and gain derived from the Fund shall be accumulated and allocated to the
Accounts of the Participants pursuant to Section 3.4; provided, however, that
the Committee shall have the right, in its sole and absolute discretion, to
instruct the Trustee to distribute all or a portion of such income and gain from
the Participants’ respective Accounts to the Participants.

 

Section 3.8.            Contributions by the Corporation for Income Taxes.  If
the income and gain derived by the Trust in any taxable year is subject to
United States Federal, state or local income tax (e.g., because the Committee
has elected not to distribute such income and gain to the Participants) the
Trustee shall pay such income taxes from the Fund except to the extent that the
Corporation contributes to the Trust an amount to enable the Trustee to pay such
income taxes.  To the extent such taxes are paid from the Fund, the Accounts
shall be reduced on a pro-rata basis.

 

 

6

--------------------------------------------------------------------------------


 

 

ARTICLE IV

CONTRIBUTIONS, CERTIFICATIONS AND DISTRIBUTIONS

 

                Section 4.1.            Contributions to the Trust.  The
Corporation shall make such contributions to the Trust as it shall determine in
its sole and absolute, discretion, are necessary to provide benefits to the
Participants under the Plan and for the Trust to pay any income taxes due on its
income and gain (as provided in Section 3.8 of this Agreement).  Notwithstanding
anything to the contrary contained herein, no person, including, without
limitation, the Trustee, the Actuary any Participant or former Participant, or
any Beneficiary thereof, shall have the right to require the Corporation to make
any contribution to the Trust or to question the accuracy or correctness of any
amounts so contributed.

 

Section 4.2.            Provision of Benefits is Binding Obligation of
Corporation.  Except to the extent that benefits to which a Participant, or the
Beneficiary thereof, is entitled under the Plan are actually paid from the Fund,
nothing contained in this Agreement shall relieve the Corporation of its
obligations under the Plan to or with respect to such Participant.

 

Section 4.3.            Provision of Reports and Written Certifications by the
Corporation to the Trustee.  The Corporation shall maintain, and furnish the
Trustee with, such reports, documents, and information as shall be required by
the Trustee to carry out its obligations under this Agreement, including,
without limitation, written reports setting forth the identity of Participants
with respect to whose benefits contributions are made to the Trust and the
amount of such contributions, and the written certifications regarding
Participants’ benefits described below.  At or about the time an Account is
established with respect to the benefits of a Participant, the Corporation shall
furnish the Trustee with a written certification which includes the amount of
the Participant’s benefits, the time or times as of which such benefits shall
become payable, the present value of such benefits as of a specific date or
dates, any conditions which must be satisfied in order for the Participant to
become entitled to such benefits, and the identity of the Participant’s
Beneficiary and the specific conditions under which benefits shall become
payable to such Beneficiary.  Such certifications may be revised by the
Corporation at any time, and from time to time, to reflect, among other things,
entitlement of the Participant to increased benefits or an earlier time of
payment under the Plan and to reflect changes in Beneficiary designations by the
Participant.  No certification shall be revised, nor shall the Trustee be bound
by or honor any such revision, to decrease the benefits of a Participant or to
impose additional or more stringent conditions with respect to a Participant’s
eligibility for benefits.  The Trustee shall rely on the most recent reports,
documents, information, and certifications furnished to it by the Corporation
which comply with the preceding sentence.

 

Section 4.4.            Distributions to Participants.  At such time as a
Participant, or the Beneficiary thereof, is entitled to the receipt of benefits
from the Plan, he or she shall be entitled to receive from the Account
maintained with respect to such Participant the amount in cash or property, as
the case may be, to which he or she is entitled under the terms of the Plan
taking into account any prior distributions made to the Participant under the
Plan.  The Trustee also shall make payments from the Fund to each Participant or
Beneficiary entitled thereto under the Plan in accordance with Section 3.7
hereof upon direction from the Committee.  All distributions made by the Trust
shall be in accordance with the most recent certification filed with the Trustee

 

 

7

--------------------------------------------------------------------------------


 

pursuant to and in compliance with Section 4.3 promptly upon receipt of written
direction from the Corporation or upon receipt of evidence submitted by the
Participant satisfactory to the Trustee that the Participant has retired or
otherwise terminated his employment with the Corporation, voluntarily or
otherwise.  The Trustee shall not be required to engage in its own independent
investigation regarding any such payment, but shall provide the Corporation with
written confirmation of the fact and amount of such payment after it is made.

 

 

ARTICLE V

ACTUARY

 

Section 5.1.            Determination of Corporation’s Fund Contributions by
Actuary.  The Actuary shall calculate from time to time the amount of the
contributions that it estimates should be made to the Fund by the Corporation
for the purpose to accumulate funds to provide benefits under the Plan;
provided, however that, pursuant to Section 4.1 hereof, the Committee shall
determine, in its sole and absolute discretion, whether, and to what extent, the
Corporation shall be required to make contributions to the Fund.

 

                Section 5.2.            Resignation/Removal of Actuary.  The
Actuary may resign at any time by delivery of written notice of resignation to
the Corporation.  Such resignation shall take effect as of a future date
specified in the notice of resignation, which date shall not be earlier than the
date ninety (90) days after the day on which the notice is received.  The
Actuary may be removed by the Corporation at any time by delivery of written
notice of such removal to the Actuary.  Such removal shall take effect as of a
future date specified in the notice of removal, which date shall not be earlier
than the date sixty (60) days after the day on which the notice is received, or
such earlier date as may be agreed to by the Actuary and the Corporation. 
Notwithstanding the foregoing, in no event will any such resignation or removal
be effective until a successor Actuary has been appointed upon such resignation
or removal.  Upon the Corporation’s receipt of notice of such resignation or
removal, the Corporation shall appoint a successor Actuary, by written
instrument, to serve commencing on the effective date of the former Actuary’s
resignation or removal.  If a successor is not appointed by the Corporation
within sixty (60) days after the issuance of notice of the Actuary’s resignation
or removal, the Committee shall appoint the successor Actuary.

 

 


ARTICLE VI

INVESTMENTS AND POWERS OF THE TRUSTEE

 

Section 6.1.            Fund Held in Trust.  The Fund shall be held in trust by
the Trustee.  The sole responsibilities, powers and duties of the Trustee with
respect to the Trust and the Fund shall be as set forth in this Agreement.  The
Trustee shall be a directed trustee only, with no discretionary authority or
responsibility, with respect to the Fund except to the extent that it has
discretion within investment guidelines provided to it in writing by the
Committee.

 

 

8

--------------------------------------------------------------------------------


 

                Section 6.2.            Types of Investments.

 

(a)           Except as otherwise provided in Section 6.4, the Trustee shall
invest and reinvest the assets of the Trust, without distinction between
principal and income, pursuant to investment guidelines delivered to it in a
manner which has the primary purpose of preservation of principal and liquidity
of the Fund and, secondarily, to the extent consistent with the goal to preserve
principal and liquidity of the Fund, which maximizes the income of the Fund. 
The Trustee is expressly authorized to invest the Fund, or any portion thereof,
in any property, real, personal or mixed, wherever situated, and whether or not
productive of income or consisting of wasting assets, including, without
limitation, common and preferred stocks, mutual funds, bonds, notes, debentures,
securities convertible into common stock, leaseholds, mortgages (including,
without limitation, any collective or part interest in any bond and mortgage or
note and mortgage), interest bearing accounts and certificates of deposit, oil,
mineral or gas properties, royalties, interests or rights (including equipment
pertaining thereto), equipment trust certificates, investment trust
certificates, savings bank deposits, and commercial paper, provided that the
assets of the Trust shall at no time be invested in the equity or debt
securities, whether secured or unsecured, of the Corporation, its affiliates or
its trades or businesses except to the extent such security may be held in a
mutual fund.  Pending such investment and reinvestment, the Trustee may
temporarily invest and reinvest the funds, at its discretion, in any marketable
short and medium term fixed income securities, United States Treasury Bills,
other short and medium term government obligations, commercial paper, other
money market instruments and part interests in any one or more of the foregoing
or money market mutual funds, or may maintain cash balances consistent with the
liquidity needs of the Trust as determined by the Trustee.

 

(b)           The Trustee shall, at the direction of the Committee, purchase
life insurance and/or annuity contracts providing flexible funding or similar
vehicles or for the investment of assets in separate accounts invested in any
securities and other property including real estate, regardless of whether or
not the insurance carrier shall have assumed any contractual or other liability
as to the benefits to be provided thereunder, the value thereof, or the return
therefrom.  Such life insurance and/or annuity contracts shall be considered
investments of the Trust and all rights, privileges, options and elections
contained therein shall vest in the Trustee but shall be exercised, assigned or
otherwise disposed of as directed by the Committee.  The insurance carrier under
any such contract shall have full responsibility for the management and control
of the assets held thereunder.

 

Section 6.3.            Powers and Authority of Trustee.  In addition to the
powers elsewhere conferred upon the Trustee under this Agreement and subject to
Sections 6.2 and 6.4, the Trustee shall be authorized and empowered, in its
discretion, to exercise any and all of the following rights, powers and
privileges with respect to any cash, securities or other properties held by the
Trustee in trust hereunder, acting in accordance with written instructions
received from the Committee:

 

 

9

--------------------------------------------------------------------------------


 

(a)           To sell any such property at such time and upon such terms and
conditions as the Trustee deems appropriate.  Such sales may be public or
private, for cash or credit, and may be made without notice or advertisement of
any kind.

 

(b)           To exchange, mortgage, pledge or lease any such property and to
convey, transfer or dispose of any such property on such terms and conditions as
the Trustee deems appropriate.

 

(c)           To grant options for the sale, transfer, exchange or disposal of
any such property.

 

(d)           To exercise all voting rights pertaining to any securities; to
consent to or request any action on the part of the issuer of any such
securities; and to give general or special proxies or powers of attorney with or
without power of substitution.

 

(e)           To consent to or participate in amalgamations, reorganizations,
recapitalizations, consolidations, mergers, liquidations or similar transactions
with respect to any securities, and to accept and to hold any other securities
issued in connection therewith.

 

(f)            To exercise any subscription rights or conversion privileges with
respect to any securities held in the Fund.

 

(g)           To collect and receive any and all money and other property of
whatsoever kind or nature due or owing or belonging to the Fund and to give full
discharge and acquittance therefor; and to extend the time of payment of any
obligation at any time owing to the Fund, as long as such extension is for a
reasonable period and continues to bear reasonable interest.

 

(h)           To cause any securities or other property to be registered in, or
transferred to, the individual name of the Trustee or in the name of one or more
of its nominees, or one or more nominees of any system for the centralized
handling of securities, or it may retain them unregistered and in form
permitting transferability by delivery, but the books and records of the Trust
shall at all times show that all such investments are a part of the Fund.

 

(i)            To organize under the laws of any state a corporation for the
purpose of acquiring and holding title to any property which the Trustee is
authorized to acquire under this Agreement and to exercise with respect thereto
any or all of the powers set forth in this  Agreement.

 

(j)            To manage, operate, repair, improve, develop, preserve, mortgage
or lease for any period any real property or any oil, mineral or gas properties,
royalties, interest or rights held by it directly or through any corporation,
either alone or by joining with others, using other Trust assets for any of such
purposes; to modify, extend, renew, waive or otherwise adjust any or all of the
provisions of any such mortgage or lease; and to

 

 

10

--------------------------------------------------------------------------------


 

make provision for amortization of the investment in or depreciation of the
value of such property.

 

(k)           To settle, compromise, or submit to arbitration any claims, debts
or damages due or owing to or from the Trust; to commence or defend suits or
legal proceedings whenever, in its judgment, any interest of the Trust requires
it; and to represent the Trust in all suits or legal proceedings in any court of
law or equity or before any other body or tribunal, insofar as such suits or
proceedings relate to any property forming part of the Fund or to the
administration of the Fund.

 

(l)            To borrow money from itself or others for the purposes of the
Trust.

 

(m)          To purchase, hold and sell interests or units of participation in
any collective or common trust fund established by the Trustee, including any
such funds which may be established in the future.

 

(n)           Generally to do all acts, whether or not expressly authorized
which the Trustee deems necessary or appropriate to perform its duties and
discharge its responsibilities under this Agreement.

 

(o)           To retain the services of outside legal counsel and/or other
professionals as may be necessary to assist it in connection with the
administration of the Trust and/or management or conservation of the Fund’s
assets, including defending the Trust from attack, claims or litigation
regarding its assets.

 

(p)           To pay expenses of the Trust that are incurred in connection with
the administration of the Trust and/or the management of the Fund’s assets.

 

Section 6.4.            Investment of Fund by Investment Manager.

 

(a)           Appointment of Investment Manager.  The Committee may appoint one
or more Investment Managers, which may be the Trustee or an affiliate of the
Trustee, to manage (including the power to acquire and dispose of) all or any of
the assets of the Fund.  In the event of such appointment, the Committee shall
establish the portion of the assets of the Fund that shall be subject to the
management of any such Investment Manager and shall notify the Trustee in
writing of such appointment and the assets subject to the Investment Manager’s
discretion.  If there shall be more than one Investment Manager, the portion of
the Fund to be invested by each such Investment Manager shall be held in a
separate account and the powers and authority of each such Investment Manager
shall be divided as set forth in the instruments appointing such Investment
Managers.  To the maximum extent permitted by law, the Trustee shall be
protected in assuming that the appointment of an Investment Manager remains in
effect until it is otherwise notified by the Committee in writing.  With respect
to the assets over which an Investment Manager has investment responsibility,
the Investment Manager shall possess all of the investment powers and
responsibilities granted to the Committee hereunder, and the Trustee shall
invest and reinvest such assets pursuant to the direction

 

 

11

--------------------------------------------------------------------------------


 

of the Investment Manager.  Notwithstanding the foregoing, to the extent so
provided in the document by which the Investment Manager accepts its
appointment, the Committee may:

 

(i)            Direct the Investment Manager that certain investments or types
of investments shall be made or liquidated;

 

(ii)           Direct the Investment Manager that certain investments or types
of investments not be made; and

 

(iii)          Require that the Investment Manager obtain approval from the
Committee prior to acquiring or disposing of all or any assets under its
control.

 

(b)           Successor Investment Manager.  The Committee may terminate its
appointment of an Investment Manager at any time and shall in writing notify the
Trustee of such termination, and may thereafter appoint a successor Investment
Manager in the same manner as provided in this Section 6.4.  Such successor
Investment Manager shall thereafter, until its appointment shall be terminated,
be deemed to be an Investment Manager for all purposes of this Agreement.  In
the event that a Committee does not exist, the Trustee shall terminate any
Investment Manager that is not an affiliate of the Trustee and shall immediately
appoint its affiliate, Evergreen Investments, as Investment Manager.

 

(c)           Affect of Appointment of Investment Manager on Trustee.  So long
as an Investment Manager (other than the Trustee or one of its affiliates) is
serving as such, the Trustee shall be under no duty or obligation to review the
assets comprising any portion of the Fund managed by the Investment Manager, to
make any recommendations with respect to the investment or reinvestment thereof,
or to determine whether any direction received from any Investment Manager is
proper or within the terms of this Agreement or to monitor the activities of any
Investment Manager.  The Trustee shall have no liability or responsibility to
the Corporation, the Committee or any persons claiming any interest in the Fund
for acting without question on the direction of, or for failing to act in the
absence of any direction from, the Committee or any Investment Manager unless
the Trustee participated knowingly in, or knowingly undertook to conceal, an act
or omission of the Committee or of any Investment Manager constituting a breach
of its duties hereunder, knowing such act or omission was a breach of such
duties; provided, however, that the Trustee shall not be deemed to have
“participated” in a breach (i) by the Committee or to have “knowledge” of any
such breach as a result of accepting any property contributed to the Trust in
the Corporation’s discretion or retaining such property as an investment for the
Fund at the Committee’s direction; and (ii) by the Committee or any Investment
Manager for the purposes of this undertaking solely as a result of the
performance by the Trustee or its officers, employees or agents of any
custodial, reporting, recording, and bookkeeping functions with respect to any
assets of the Fund managed by any Investment Manager, or with respect to which
the Trustee has received directions from the Committee, or solely as a result of
settling purchase and sale transactions entered into or directed by any
Investment Manager or the Committee, or to

 

 

12

--------------------------------------------------------------------------------


 

have “knowledge” of any such breach solely as a result of the information
received by the Trustee or its officers, employees or agents in the normal
course in performing such functions, or settling such transactions.  If the
Trustee has actual knowledge of a breach committed by an Investment Manager, it
shall promptly notify the Committee in writing thereof, and the Trustee, except
as required by applicable law, shall thereafter have no responsibility to remedy
such breach.

 

Section 6.5.            Making Benefit Payments Upon Retirement or Employment
Termination.  Upon receipt of (i) direction from the Corporation consistent with
certifications theretofore delivered to the Trustee pursuant to Section 4.3 or
(ii) evidence submitted by a Participant satisfactory to the Trustee that the
Participant has retired or otherwise terminated his employment with the
Corporation, the Trustee shall promptly make benefit payments by its check,
mailed to the payee at the address furnished to the Trustee in accordance with
the most recent certifications theretofore furnished to the Trustee with respect
to the Participant.  Taxes withheld from benefit payments shall be paid by the
Trustee to the appropriate taxing authorities.  All returns, records and forms
required to be filed with the Federal, state and local taxing authorities or
delivered to each Participant and Beneficiary shall be the sole responsibility
of the Trustee.  All income taxes required to be paid by each Participant (and
any returns, records and forms required with respect to such taxes) shall be the
sole responsibility of such Participant.

 

Section 6.6.            Deposit of Contributions by Trustee.  The Trustee shall
accept for deposit in the Fund all contributions in cash made by the Corporation
under this Agreement and shall promptly acknowledge receipt of same.  The
Trustee shall have no responsibility to determine or to question the accuracy or
correctness of any amounts so contributed.

 

                Section 6.7.            Dealings with the Trustee.  Persons
dealing with the Trustee shall be under no obligation to see to the proper
application of any money paid or property delivered to the Trustee or to inquire
into the Trustee’s authority as to any transaction.

 

                Section 6.8.            Use of Fund Assets to Pay Trust
Expenses.  If the amount in the Expense Account is insufficient to pay the
expenses of the Trust, the Trustee may, in its discretion or at the discretion
of the Committee, use assets of the Fund (other than those deposited in the
Expense Account) to pay the expenses of the Trust, including, without
limitation, any (i) legal or other professional expenses incurred in connection
with the management, protection or conservation of the assets of the Fund and
(ii) insurance premiums that may be incurred with respect to any fiduciary
liability insurance that may be obtained by the Trust to cover potential claims
for indemnification that may be made by members of the Committee pursuant to
Section 10.3 of this Agreement.

 

 

 

13

--------------------------------------------------------------------------------


 

 

 


ARTICLE VII

DUTIES OF THE TRUSTEE

 

                Section 7.1.            General Duties of the Trustee.

 

                                         (a)           It shall be the duty of
the Trustee to protect and conserve all property received by it hereunder which,
together with the income and gains therefrom and additions thereto, shall
constitute the Fund.  The Trustee shall manage, invest and reinvest the Fund,
collect the income thereof, and make payments therefrom, all as herein provided.

 

(b)           The Trustee shall discharge its duties with the care, skill,
prudence, and diligence under the circumstances then prevailing that a prudent
man acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims, and, in
accordance with the documents and instruments governing the Plan and the Trust.

 

Section 7.2.            Valuation of Fund.  The Trustee shall value the Fund as
of each Valuation Date at current fair market value and shall report the results
of such valuation to the Committee.  The Trustee shall value the assets of the
Trust at market and on such other basis or bases (including, without limitation,
cost) as the Committee shall reasonably request.  The market value of the assets
shall be equal to the market value of the securities and other assets in the
Fund, plus cash, interest, dividends and other sums received and accrued but not
yet invested.  The market value of the securities and other assets in the Fund
shall be based on such market quotations and other information as are available
to the Trustee and as may in the Trustee’s discretion be appropriate.

 

Section 7.3.            Reports and Records.  The Trustee shall:

 

(a)           Keep accurate and detailed accounts of all investments, receipts,
disbursements and other transactions in the Fund as it shall deem necessary and
proper with respect to its administration of the Trust, and permit inspection of
such accounts, records and assets of the Trust by any duly authorized
representative of the Corporation, the members of the Committee or the
Participants during regular business hours.

 

(b)           Within sixty (60) days (or such shorter period of time as the
Corporation shall reasonably request) following the close of the accounting
year, and at such other intervals as are mutually agreed to by the Trustee, the
Corporation and the Committee, the Trustee shall file with the Corporation, the
Committee and, unless the Corporation otherwise directs in writing, the
Participants a written account with respect to the transactions effected by the
Trustee during such accounting year or other period.  The Corporation and the
Committee shall file written objections, if any, with respect to the propriety
of the Trustee’s acts and transactions shown in such account within a period of
ninety (90) days from the date of filing such annual or other account.  If
within ninety (90) days after the receipt of the account or any amended account
the Corporation or the Committee has not signed and returned a counterpart to
the Trustee, nor filed with the

 

 

 

14

--------------------------------------------------------------------------------


 

Trustee notice of any objection to any act or transaction of the Trustee, the
account or amended account shall become an account settled as between the
Trustee and the Corporation and/or the Committee.  If any objection has been
filed, and if the Corporation and/or the Committee are satisfied that it should
be withdrawn or if the account is adjusted to their satisfaction, the
Corporation and/or the Committee shall in writing filed with the Trustee signify
their approval of the account, and the account shall become an account settled
as between the Trustee and the Corporation and the Committee.

 

When an account becomes an account settled, such account shall be finally
settled, and the Trustee shall be completely discharged and released, as if such
account had been settled and allowed by a judgment or decree of a court of
competent jurisdiction in an action or proceeding in which the Trustee, the
Corporation, the Committee and all persons having or claiming to have any
interest in the Fund or under the Plan were parties.

 

The Trustee, the Corporation or the Committee shall have the right to apply at
any time to a court of competent jurisdiction for judicial settlement of any
account of the Trustee not previously settled as hereinabove provided.  In any
such action or proceeding it shall be necessary to join as parties only the
Trustee, the Corporation and the Committee (although the Trustee may also join
other parties as it deems appropriate), and any judgment or decree entered
therein shall be conclusive.

 

(c)           Make such periodic reports to the Corporation and the Committee as
may be mutually agreed to by the Trustee, the Corporation and the Committee, as
applicable.

 

(d)           Prepare and timely file such tax returns and such other reports
and documents, together with supporting data and schedules, as may be required
of the Trustee by law, with any taxing authority or any other government
authority, whether local, state or Federal.

 

(e)           Provide the Participants with copies of all such reports, returns,
filing and documents required by law, and provide the Corporation each year with
any necessary reports or documents in sufficient time for the Corporation to
finalize the preparation and issuance of Form W-2’s to the Participants on or
before January 31 of the respective year.

 

                Section 7.4.            No Duty to Advance Funds or to
Administer the Plan.  The Trustee shall have no obligation to advance its own
funds for the purpose of fulfilling its responsibilities under this Agreement,
and its obligation to incur expenses shall at all times be limited to amounts in
the Trust available to be applied toward such expenses.  The Trustee shall not
be responsible in any respect for administering the Plan.

 

Section 7.5.            Resignation/Removal of Trustee.  The Trustee may resign
at any time by delivery of written notice of resignation to the Committee.  Such
resignation shall take effect as of a future date specified in the notice of
resignation, which date shall not be earlier than the date ninety (90) days
after the day on which the notice is received, or such earlier date as may be

 

 

15

--------------------------------------------------------------------------------


 

agreed to by the Trustee and the Committee.  In addition, the Trustee may be
removed by the Committee at any time by delivery of written notice of such
removal to the Trustee.  Such removal shall take effect as of a future date
specified in the notice of removal, which date shall not be earlier than the
date sixty (60) days after the day on which the notice is received, or such
earlier date as may be agreed to by the Trustee and the Committee.

 

Upon the Committee’s receipt of notice of such resignation or removal, the
Committee shall appoint a successor Trustee by written instrument, to serve
commencing on the effective date of the former Trustee’s resignation or
removal.  If a successor is not appointed by the Committee within sixty (60)
days after the issuance of notice of the Trustee’s resignation or removal, the
Trustee may apply to a court of competent jurisdiction for the appointment of
his or its successor.  All expenses of the Trustee in connection with the
proceeding shall be allowed as an administration expense of the Trust.  The
Trustee shall continue to serve until a successor accepts the Trust and receives
delivery of the Fund.  The appointment of a successor Trustee shall be effective
when accepted in writing by the new Trustee.  Upon the successor Trustee’s
acceptance of appointment and after the final account of the former Trustee has
been settled, the former Trustee shall transfer and deliver the Fund to such
successor.  The former Trustee shall exercise any instrument necessary or
reasonably required by the Committee or the successor Trustee to evidence the
transfer.  Moreover, the former Trustee shall deliver to the successor Trustee
the originals of all reports, records, documents, and other written information
in its possession regarding the Plan, the Fund, and the Participants and shall
deliver copies thereof to the Committee and to a person designated by a majority
of the persons who are Participants (or the Beneficiary of a deceased
Participant) on the date of such resignation or removal, and thereupon shall be
entitled to all unpaid compensation, fees and reimbursements to which it is
entitled under this Agreement and shall be relieved of all responsibilities and
duties under this Agreement.

 

All of the provisions set forth herein with respect to the Trustee shall relate
to each successor with the same force and effect as if such successor had been
originally named as a Trustee hereunder.  Any successor Trustee shall have the
same powers, rights and duties as its predecessor and shall have the same title
to the Fund as its predecessor.

 

The successor Trustee need not examine the records and accounts of any prior
Trustee.  The successor Trustee shall not be responsible for, and the
Corporation shall indemnify and defend the successor Trustee from, any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

 

 


ARTICLE VIII

COMPENSATION, IMMUNITIES

AND INDEMNITY OF THE TRUSTEE

 

Section 8.1.            Trustee Compensation and Expenses.  The Trustee shall be
entitled to such compensation and fees for its services under this Agreement as
shall be agreed upon from time to time with the Corporation.  Likewise, the
Corporation shall reimburse the Trustee for any

 

 

16

--------------------------------------------------------------------------------


 

expenses incurred by it, including, but not limited to, all proper charges and
disbursements of the Trustee, and reasonable fees for legal services rendered to
the Trustee (whether or not rendered in connection with a judicial or
administrative proceeding).  Such compensation, fees and reimbursement shall be
paid to the Trustee pursuant to the terms set forth at Section 8.2 of this
Agreement.  The Trustee’s entitlement to compensation, fees or reimbursement
hereunder shall not be affected by the resignation or removal of the Trustee or
the termination of the Trust.

 

Section 8.2.            Expense Account.  The Corporation may from time to time
make contributions to the Fund to be held in an Expense Account and to be
utilized to pay the compensation, fees and expenses of the Trustee and the
Committee and other expenses of the Trust.  To the extent that there are monies
in the Expense Account, the Trustee shall utilize such Expense Account for
payment of the compensation, fees and expenses of the Trustee and the Committee,
for payment of the indemnities referred to in Section 8.4 and 10.3, and for
other expenses of the Trust, and, in the absence of sufficient monies, shall
seek reimbursement from the Corporation.  In the event that the Corporation
shall fail or refuse to make such reimbursement within sixty (60) days of
demand, the Trustee may satisfy such obligations out of the other assets of the
Fund in such manner as the Trustee deems to be reasonable in the circumstances,
taking into account the amount of liquid assets, the anticipated needs to make
distributions to Participants (or the Beneficiaries thereof), and such other
factors as the Trustee deems relevant.  If the Trustee satisfies any obligations
of the Corporation to pay fees and expenses from other Fund assets, the
Corporation shall immediately upon demand by the Trustee deposit into the Trust
an amount of cash equal to the amount paid from such assets if, at that time,
the Trustee could not replace such shares or assets with a cash amount equal to
the liquidation value of such shares or assets.  If such funds are not deposited
or assets replaced within sixty (60) days of such demand, the Trustee may, in
its sole and absolute discretion, commence legal action against the Corporation
for recovery of the amount paid out of the Fund.  Notwithstanding anything
herein to the contrary, no amount held in the Expense Account shall be used for
purposes other than paying the compensation, fees and expenses of the Trustee
and the Committee and other expenses of the Trust, and shall not be distributed
to or for the benefit of the Participants (or the Beneficiaries thereof).

 

                Section 8.3.            Immunities.  The Trustee shall have the
following privileges and immunities:

 

(a)           The Corporation and the Committee shall furnish the Trustee with
instruments evidencing individuals designated by the Corporation or the
Committee, as the case may be, who are empowered to give directions, statements,
or certificates to the Trustee.  A written direction, statement or certificate
to the Trustee signed by any such individual shall be deemed to be the
direction, statement or certificate of the Corporation or the Committee, as the
case may be, and the Trustee may rely upon such directions, statements, or
certificates to the extent not prohibited by law.  The Corporation and the
Committee shall furnish the Trustee from time to time with instruments
evidencing the termination of such designated individuals or the appointment of
new such designated individuals and the Trustee shall be entitled to rely upon
such instruments as evidence of the identity and authority of such designated
individuals and shall not be charged with

 

 

17

--------------------------------------------------------------------------------


 

notice of any change with respect thereto until the Corporation or the
Committee, as the case may be, has furnished the Trustee with instruments
relative to such change.

 

(b)           The Trustee is authorized to seek the advice of, and consult with,
legal counsel with respect to any matter involving the Trust.  Such counsel may,
but need not,  be legal counsel to the Corporation.  The Trustee shall be
entitled to rely on the advice of legal counsel with respect to any matter
involving the Trust.  The Trustee may also from time to time employ agents and
expert assistants and delegate to them such ministerial duties it may see fit. 
In the event that the Trustee does delegate such ministerial duties, it shall
periodically review the performance of the person to whom these duties have been
delegated.  The Trustee shall be reimbursed by the Corporation for all costs
arising from the employ of legal counsel, agents and expert assistants pursuant
to the terms set forth at Section 8.2 of this Agreement.

 

Section 8.4.            Indemnity of the Trustee.

 

(a)           The Corporation hereby indemnifies and holds the Trustee harmless
from and against any and all losses, damages, costs, expenses or liabilities,
including reasonable fees for legal services and other costs of litigation, to
which the Trustee may become subject pursuant to, arising out of, occasioned by,
incurred in connection with, or in any way associated with this Agreement,
including any reasonable discretionary action which the Trustee may take under
the Trust, except for any act or omission constituting gross negligence or
willful misconduct of the Trustee.  If one or more liabilities shall arise, or
if the Corporation fails to indemnify the Trustee as provided herein, or both,
then the Trustee may engage counsel of the Trustee’s choice, but at the
Corporation’s expense, either to conduct the defense against such liabilities,
or to conduct such actions as may be necessary to obtain the indemnity provided
for herein, or to take both such actions.  The Trustee shall notify the
Corporation within fifteen (15) days after the Trustee has engaged counsel of
the name and address of such counsel.

 

                                         (b)           If the Trustee shall be
entitled to indemnification by the Corporation pursuant to this Section 8.4, and
the Corporation shall not provide such indemnification upon demand, the Trustee
may apply the assets of the Fund in full satisfaction of the obligations for
indemnity by the Corporation, and any legal proceeding by the Trustee against
the Corporation for such indemnification shall be in behalf of the Trust.

 

                Section 8.5.            Determination of Interests in the Fund,
Enforcement of Trust and Legal Proceedings.  The interest of the Participants
(and the Beneficiaries thereof) in the Fund shall be determined in accordance
with the terms of the Plan.  The Trustee shall have no duty to question any
direction given by the Corporation or the Committee to the Trustee, including
any direction advising the Trustee as to such interests under the Plan.  The
Corporation and the Committee shall have authority to enforce this Agreement. 
To protect the Fund from the expenses which might otherwise be incurred, no
person other than the Corporation or the Committee may institute or maintain any
action or proceeding against the Trustee or the Fund, or join in any such action
or proceeding, in the absence of written authorization by the Corporation or the
Committee.   Except as otherwise provided in this Section 8.5, in any action or
proceeding

 

 

 

18

--------------------------------------------------------------------------------


 

affecting the Fund, the only necessary parties shall be the Corporation, the
Committee and the Trustee, and no other person shall be entitled to any notice
or process.

 

 

ARTICLE IX

AMENDMENT AND TERMINATION OF THE TRUST

 

Section 9.1.            Amendment of Agreement.  By a duly executed, written
instrument delivered to the Trustee and acknowledged in the same form as this
Agreement, the Corporation shall have the right at any time and from time to
time to amend this Agreement in whole or in part, except that (i) the duties and
responsibilities of the Trustee or the Committee shall not be increased, and the
protections afforded to the Trustee or the Committee shall not be impaired
without the written consent of the Trustee or the Committee, as the case may be;
(ii) the protection afforded with respect to obligations payable to or on behalf
of the Participants hereunder may not be impaired without the unanimous written
consent of the Participants; and (iii) the Corporation shall not have the power
to revoke this Trust or to revest title in itself to the assets comprising the
Fund.  Any such amendment shall be effective upon (a) delivery of such amendment
to the Trustee and the Committee, together with a certified copy of the
resolution of the Board of Directors of the Corporation; and (b) endorsement by
each the Trustee and the Committee on such instrument upon receipt thereof,
together with any required consent or consents thereto.  No such amendment shall
adversely affect any benefits accrued under the Plan with respect to the
Participants.  All instruments amending this Agreement shall be noted upon or
kept attached to the executed original of this Agreement.

 

                Section 9.2.            Termination of Agreement.  This
Agreement may not be terminated until the liability of the Corporation for the
payment of all benefits to all Participants, and the Beneficiaries thereof, has
been satisfied in full or until such time as no funds remain on deposit in the
Fund pursuant to this Agreement; provided, however, that with the written
consent of a Participant, or the Beneficiary thereof, the Committee may
terminate this Agreement at any time with respect to such consenting Participant
or Beneficiary.  Notwithstanding anything herein to the contrary, this Trust
shall terminate no later than twenty-one (21) years after the death of the last
survivor of all of the Participants included in the original list of
Participants attached hereto as Schedule A, and those persons now living who
have been designated as Beneficiaries of such Participants in accordance with
the terms of the Plan.

 

 

ARTICLE X

THE COMMITTEE

 

                Section 10.1.          Membership and Actions of the Committee.

 

(a)           The Committee shall at all times consist of a minimum of three (3)
individuals, all of whom shall be Participants.  The initial Committee members
are identified in Schedule B attached hereto.  Any member of the Committee may
resign upon thirty (30) days prior written notice to the Corporation.  Moreover,
any member of the Committee may be removed at any time by the Corporation.

 

 

19

--------------------------------------------------------------------------------


 

(b)           In the event of a vacancy on the Committee, the other member(s) of
the Committee shall appoint a successor.  In the event that there is at any time
no member of the Committee then in office, successor members shall be appointed
by the Corporation.

 

(c)           Any action by the Committee shall require the written approval of
at least a majority of the members of the Committee.  A Committee member shall
not be liable hereunder for any act taken, or omitted to be taken, in good
faith, except for any act or omission constituting gross negligence or willful
misconduct by such Committee member.

 

(d)           All of the provisions set forth herein with respect to a member of
the Committee shall relate to each successor with the same force and effect as
if such successor had been originally named as a member of the Committee.

 

(e)           The Committee is authorized to seek the advice of, and consult
with, legal counsel with respect to any matter involving the Trust.  Such
counsel may, but need not, be legal counsel to the Corporation.  The Committee
shall be entitled to rely on the advice of legal counsel with respect to any
matter involving the Trust.  The Committee may also from time to time employ
agents and expert assistants and delegate to them such ministerial duties as it
may see fit.  In the event that the Committee does delegate such ministerial
duties, it shall periodically review the performance of the person to whom these
duties have been delegated.  The Committee members shall be reimbursed by the
Corporation for all costs arising from the employ of legal counsel, agents and
expert assistants pursuant to the terms set forth at Section 8.2 of this
Agreement

 

Section 10.2.          Committee Compensation and Expenses.  The Committee
members shall be entitled to such compensation and fees for their services under
this Agreement as shall be agreed upon from time to time with the Corporation. 
Likewise, the Corporation shall reimburse the Committee members for any expenses
incurred by them, including, but not limited to, all proper charges and
disbursements of the Committee members, and reasonable fees for legal services
rendered to the Committee (whether or not rendered in connection with a judicial
or administrative proceeding).  Such compensation, fees and reimbursement shall
be paid to the Committee members pursuant to the terms set forth at Section 8.2
of this Agreement.  The Committee members’ entitlement to compensation, fees or
reimbursement hereunder shall not be affected by the resignation or removal of
any member or members of the Committee or the termination of the Trust.

 

Section 10.3.          Indemnity of Committee.

 

(a)           The Corporation hereby indemnifies and holds each member of the
Committee harmless from and against any and all liabilities, including
reasonable fees for legal services and other costs of litigation, to which each
such member of the Committee may become subject pursuant to, arising out of,
occasioned by, incurred in connection with, or in any way associated with this
Trust or Agreement, except for any act or omission constituting gross negligence
or willful misconduct of such member of the Committee.  If one or more
liabilities shall arise, or if the Corporation fails to indemnify

 

 

 

20

--------------------------------------------------------------------------------


 

such member of the Committee as provided herein, or both, then the Committee
member may engage counsel of the Committee member’s choice, but at the
Corporation’s expense, either to conduct the defense against such liabilities,
or to conduct such actions as may be necessary to obtain the indemnity provided
for herein, or to take both such actions.  The Committee member shall notify the
Corporation within fifteen (15) days after the Committee member has so engaged
counsel of the name and address of such counsel.

 

(b)           If a Committee member shall be entitled to indemnification
pursuant to this Section 10.3, and the Corporation shall not provide such
indemnification upon demand, the Trustee shall satisfy any indemnity to a
Committee member pursuant to this Section 10.3 out of the assets of the Fund in
full satisfaction of the obligations for indemnity by the Corporation, and any
legal proceeding by the Committee member against the Corporation for such
indemnification shall be in behalf of the Trust.

 

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.1.          Governing Law.  This Trust is created and accepted in the
State of Delaware.  All questions pertaining to the validity or construction of
this Agreement and the acts and transactions of the parties hereto and their
respective successors shall be determined in accordance with the laws of the
State of Texas, except as to matters governed by Federal law.

 

Section 11.2.          No Effect on Employment.  Nothing contained in this
Agreement shall create, or be construed or interpreted to create, any new or
additional obligations on the part of the Corporation to retain any person in
its employ or interfere in any way with the right of the Corporation to
discharge any employee.

 

Section 11.3.          Successors.  This Agreement shall be binding upon, and
the powers herein granted to the Corporation and the Trustee, respectively,
shall be exercisable by, the respective successors and assigns of the
Corporation and the Trustee.

 

Section 11.4.          Severability.  Should any provision of this Agreement be
determined by a court of competent jurisdiction to be unlawful or unenforceable,
such determination shall not adversely affect the remaining provisions of this
Agreement, unless it shall make impossible the maintenance or operation of the
Trust for its intended purposes.  To the extent any provision of this Agreement
is determined to be unlawful or unenforceable, this Agreement shall be construed
to be carried out to the fullest extent possible in a lawful and enforceable
manner.

 

Section 11.5.          Incorporation of Plan as Part of Agreement.  The Plan is
expressly incorporated herein and made a part hereof with the same force and
effect as if fully set forth.  A copy of the Plan as in effect on the date
hereof is attached hereto as Exhibit A.  The Corporation shall deliver to the
Trustee a copy of all amendments to the Plan hereafter adopted.

 

 

21

--------------------------------------------------------------------------------


 

Section 11.6.          Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be considered an
original and said counterparts shall constitute but one and the same instrument.

 

Section 11.7.          Effect of Divisions and Captions.  The division of this
Agreement into articles, paragraphs, sections and subsections and the use of
captions are solely for convenience and shall have no legal effect in construing
the provisions of this Agreement.

 

                Section 11.8.          Gender and Number.  Whenever the
masculine, feminine, or neuter gender is used inappropriately in this Agreement,
this Agreement shall be read as if the appropriate gender was used, and, unless
the context otherwise requires, the singular shall include the plural, and vice
versa.

 

 

[Remainder of Page Intentionally Left Blank.]

 

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation, the Trustee and the Committee have entered
in to this Agreement as of the Effective Date.

 

 

 

 

CORPORATION:

 

 

 

 

 

 

 

 

AMERICAN AIRLINES, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

Attest:

 

 

By:

 

 

 

 

 

Charles D. MarLett, Corporate Secretary

 

 

 

 

 

 

 

 

TRUSTEE:

 

 

 

 

 

 

 

WACHOVIA BANK,

 

 

 

NATIONAL ASSOCIATION

 

 

 

 

Attest:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

COMMITTEE:

 

 

 

 

 

Attest:

 

 

By:

 

 

 

 

 

Donald J. Carty

 

 

 

 

 

Attest:

 

 

By:

 

 

 

 

 

Gerard J. Arpey

 

 

 

 

 

Attest:

 

 

By:

 

 

 

 

 

Jeffrey C. Campbell

 

 

 

 

 

Attest:

 

 

By:

 

 

 

 

 

Susan M. Oliver

 

 

--------------------------------------------------------------------------------


 

 

                SUBSCRIBED AND SWORN TO before me by CHARLES D. MARLETT, this
_______ day of October, 2002.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

                SUBSCRIBED AND SWORN TO before me by
                                             , this _______ day of October,
2002.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

                SUBSCRIBED AND SWORN TO before me by DONALD J. CARTY, this
_______ day of October, 2002.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

                SUBSCRIBED AND SWORN TO before me by GERARD J. ARPEY, this
______ day of October, 2002.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

SUBSCRIBED AND SWORN TO before me by JEFFREY C. CAMPBELL, this _______ day of
October, 2002.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

SUBSCRIBED AND SWORN TO before me by SUSAN M. OLIVER, this _______ day of
October, 2002.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE  A

 


THE PERSONS IDENTIFIED HEREIN CONSTITUTE THE PARTICIPANTS OF THE PLAN AS OF THE
EFFECTIVE DATE OF THE TRUST.

 

TIMOTHY AHERN

 

CARMINE ROMANO

JANE ALLEN

 

JOHN SAMUEL

Gerard Arpey

 

Peggy Sterling

Walter Aue

 

Carolyn Wright

Thomas Bacon

 

 

James Beer

 

 

Peter Bowler

 

 

David Brooks

 

 

David Campbell

 

 

Jeffrey Campbell

 

 

John Carpenter

 

 

Donald Carty

 

 

Robert Cordes

 

 

Lauri Curtis

 

 

David Cush

 

 

Thomas Delvalle

 

 

Bernard Desena

 

 

Timothy Doke

 

 

Daniel Garton

 

 

L. T. Gleason

 

 

Isabella Goren

 

 

Beverly Goulet

 

 

William Greene

 

 

Gregory Hall

 

 

George Hazy

 

 

Robert Henderson

 

 

Douglas Herring

 

 

Henry Joyner

 

 

Gary Kennedy

 

 

Craig Kreeger

 

 

Robert Kudwa

 

 

John Mac Lean

 

 

Charles MarLett

 

 

Anne McNamara

 

 

Scott Nason

 

 

Susan Oliver

 

 

Robert Olson

 

 

Randall Phillips

 

 

William Quinn

 

 

Ralph Richardi

 

 

William Ris, Jr.

 

 


 


 

 

 

--------------------------------------------------------------------------------


 


SCHEDULE B

 

 

The individuals designated herein constitute the initial members of the
Committee responsible for administering the Trust.

 

 

(1)           Donald J. Carty

 

(2)           Gerard J. Arpey

 

(3)                                  Jeffrey C. Campbell

 

(4)           Susan M. Oliver

 

--------------------------------------------------------------------------------
